



Exhibit 10.6
EXECUTION VERSION




AMENDMENT AGREEMENT
This AMENDMENT AGREEMENT, dated as of May 8, 2017 (this “Agreement”), is entered
into by and among BRIGHT HORIZONS FAMILY SOLUTIONS LLC, a Delaware limited
liability company (the “Borrower”), BRIGHT HORIZONS CAPITAL CORP., a Delaware
corporation (“Holdings”), JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative
agent (in such capacity, the “Administrative Agent”) and L/C Issuer, each
Existing Lender referred to below who has delivered signature pages hereto and
each financial institution identified on the signature pages hereto as a “New
Lender” (the “New Lenders”), amends the Credit Agreement, dated as of January
30, 2013, by and among the Borrower, Holdings, JPMCB, as Administrative Agent
and L/C Issuer, the lenders party thereto (the “Existing Lenders”) and the other
parties party thereto from time to time (as amended and restated as of November
7, 2016, the “Existing Credit Agreement”). The Existing Credit Agreement as
amended by this Agreement is referred to herein as the “Amended Credit
Agreement”. Capitalized terms not otherwise defined in this Agreement have the
meanings ascribed to such terms in the Existing Credit Agreement.
WITNESSETH:
WHEREAS, pursuant to the Existing Credit Agreement, the Term Lenders have made
Term B Loans (such loans outstanding immediately prior to the effectiveness of
this Agreement, collectively, the “Existing Term Loans”) to the Borrower;
WHEREAS, pursuant to the Existing Credit Agreement, the Revolving Credit Lenders
have made Revolving Credit Loans (such loans outstanding immediately prior to
the effectiveness of this Agreement, collectively, the “Existing Revolving
Credit Loans”) and have made the Revolving Credit Commitments (such commitments
outstanding immediately prior to the effectiveness of this Agreement, the
“Existing Revolving Credit Commitments”) to the Borrower;
WHEREAS, in accordance with Section 2.17 of the Existing Credit Agreement, the
Borrower has requested that (a) the persons listed on Schedule 1 hereto (the
“Refinancing Term Lenders”) commit to provide Other Term Loans in the amounts
set forth opposite such Refinancing Term Lender’s name on Schedule 1 and (b) the
persons listed on Schedule 2 hereto (the “Refinancing Revolving Lenders” and,
together with the Refinancing Term Lenders, the “Refinancing Lenders”) commit to
provide Other Revolving Credit Loans and Other Revolving Credit Commitments, in
each case the amounts set forth opposite such Refinancing Revolving Lender’s
name on Schedule 2 and JPMCB, as Administrative Agent and L/C Issuer has
approved of each New Lender;
WHEREAS, (i) the proceeds of the Other Term Loans will be used to prepay in full
the Existing Term Loans, (ii) the proceeds of the Other Revolving Credit Loans
borrowed on the date hereof will be used to prepay in full the Existing
Revolving Credit Loans, (iii) cash on hand of the Borrower will be used to pay
all accrued and unpaid interest on the Existing Term Loans and Existing
Revolving Credit Loans and all related fees and expenses;
WHEREAS, the Refinancing Term Lenders are willing to provide the Other Term
Loans to the Borrower, and the Refinancing Revolving Lenders are willing to
provide the Other Revolving Credit Loans and Other Revolving Credit Commitments
to the Borrower, in each case pursuant to the terms and subject to the
conditions set forth herein;
WHEREAS, the Borrower has requested that, immediately after the making of the
Other Revolving Credit Loans and the Other Revolving Credit Commitments, the
Existing Credit Agreement be amended to provide, among other things, for the
modification of Section 7.11 of the Existing Credit Agreement as set forth
herein; and
WHEREAS, with respect to such Other Term Loans, Other Revolving Credit Loans and
Other Revolving Credit Commitments, JPMCB, Barclays Bank PLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated have been appointed to act as joint lead
arrangers and joint bookrunners (collectively, the “Arrangers”).





--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the premises and the covenants and
obligations contained herein, the parties hereto agree as follows:
SECTION 1.    Refinancing Amendment.
(a)    This Section 1 and Section 2 hereto constitute a “Refinancing Amendment”
pursuant to which (i) each Refinancing Term Lender commits to make, severally
but not jointly, to the Borrower Other Term Loans on the Effective Date in a
principal amount equal to the amount set forth opposite such Refinancing Term
Lender’s name under the heading “Other Term Loans” on Schedule 1 hereto (each,
an “Other Term Loan Commitment”) and (ii) each Refinancing Revolving Lender
commits to make, severally but not jointly, to the Borrower Other Revolving
Credit Commitments on the Effective Date in a principal amount equal to the
amount set forth opposite such Refinancing Revolving Lender’s name under the
heading “Other Revolving Credit Commitments” on Schedule 2 hereto. Each of the
parties hereto agrees that, after giving effect to this Agreement, the Revolving
Credit Commitment of each Revolving Credit Lender (as of the Effective Date)
shall be as set forth on Schedule 2 hereto. The aggregate principal amount of
the Other Term Loan Commitments of all Refinancing Term Lenders as of the date
of this Agreement is $1,072,312,500. The aggregate principal amount of the Other
Revolving Credit Commitments of all Refinancing Revolving Lenders as of the date
of this Agreement is $225,000,000. Unless previously terminated, the Other Term
Loan Commitments shall terminate at 5:00 p.m., New York City time, on the date
of initial funding of the Other Term Loans.
(b)    Other Term Loans borrowed under this Section 1 and repaid or prepaid may
not be reborrowed. Other Term Loans and Other Revolving Credit Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided in the Existing
Credit Agreement and the Amended Credit Agreement.
(c)    The Borrower shall use (i) the proceeds of the Other Term Loans to prepay
in full, on the Effective Date, the outstanding principal amount of the Existing
Term Loans, (ii) the proceeds of the Other Revolving Credit Loans to be made on
the Effective Date to prepay in full, on the Effective Date, the outstanding
principal amount of the Existing Revolving Credit Loans, and (iii) cash on hand
to pay (A) all accrued but unpaid interest and fees on the Existing Term Loans
and Existing Revolving Credit Loans and (B) all fees, costs and expenses
incurred or payable by the Borrower in connection with the foregoing and with
the execution and delivery of this Agreement by each person party hereto, the
satisfaction and/or waiver of the conditions to the effectiveness hereof and the
consummation of the transactions contemplated hereby (including the borrowing of
the Other Term Loans and the Other Revolving Credit Loans).
(d)    Notwithstanding anything herein (including Sections 1(a) and 1(c) hereof)
or in the Existing Credit Agreement to the contrary, (i) each Refinancing Term
Lender holding an Existing Term Loan immediately prior to the Effective Date
(each such Refinancing Term Lender, an “Existing Term Lender”) that, by
executing and delivering a signature page hereto, elects “cashless roll”
treatment shall be deemed to have made to the Borrower an Other Term Loan on the
Effective Date in an amount (such Existing Term Lender’s “Cashless Roll Term
Amount”) equal to the lesser of (A) the aggregate principal amount of the
Existing Term Loan held by such Existing Term Lender immediately prior to the
Effective Date (such Existing Lender’s “Existing Term Loan Amount”) and (B) such
Existing Term Lender’s Other Term Loan Commitment; provided that if such
Existing Term Lender’s Other Term Loan Commitment exceeds such Existing Lender’s
Existing Term Loan Amount, then such Existing Term Lender shall be required to
make an Other Term Loan to the Borrower on the Effective Date in accordance with
Section 1(a) hereof in an aggregate principal amount equal to such excess, and
(ii) the Borrower shall be deemed to have prepaid, on the Effective Date, an
amount of the Existing Term Loan of each Existing Lender in an aggregate
principal amount equal to the lesser of (A) such Existing Term Lender’s Existing
Term Loan Amount and (B) such Existing Term Lender’s Other Term Loan Commitment;
provided that (1) if such Existing Term Lender’s Existing Term Loan Amount
exceeds such Existing Term Lender’s Other Term Loan Commitment, then the
Borrower shall be required to prepay in full, on the Effective Date in
accordance with Section 1(c) hereof, the outstanding principal amount of the
Existing Term Loan of such Existing Term Lender not deemed to be prepaid
pursuant to this clause (ii) and (2) notwithstanding the operation of this
clause (ii), the Borrower shall be required to pay to such Existing Term Lender,
on the Effective Date, all accrued but unpaid interest and fees on the
outstanding principal amount of the Existing Term Loans of such Existing Term
Lender immediately prior to the Effective Date.





--------------------------------------------------------------------------------





(e)    Each of the parties hereto agrees that after giving effect to this
Agreement, the Revolving Credit Commitments under the Credit Agreement shall be
as set forth on Schedule 2 hereto and shall replace the Existing Revolving
Credit Commitments. In connection with this Agreement, the Existing Revolving
Credit Loans shall be, or deemed to be, repaid in full on the Effective Date,
together with all accrued and unpaid interest thereon and all related fees and
expenses, and concurrently with such prepayment, new Revolving Credit Loans will
be made by, or reallocated to, the Refinancing Revolving Lenders party hereto in
an aggregate principal amount equal to the Existing Revolving Credit Loans,
based on each such Refinancing Revolving Lender’s new Revolving Credit
Commitments on Schedule 2 hereto.
(f)    Each of the parties hereto agrees that after giving effect to this
Agreement, each Letter of Credit issued under the Existing Credit Agreement on
or prior to the Effective Date shall be deemed to constitute a Letter of Credit
issued under the Amended Credit Agreement and the Revolving Credit Lender that
is an issuer of such Letter of Credit shall be deemed to be an L/C Issuer for
such Letter of Credit; provided that any renewal or replacement of any such
Letter of Credit shall be issued by an L/C Issuer pursuant to the terms of the
Amended Credit Agreement.
(g)    Each of the parties hereto agrees that no amounts shall be due under
Section 3.05 of the Existing Credit Agreement in respect of the transactions set
forth in this Section 1.
SECTION 2.    Refinancing Amendments to Existing Credit Agreement
(a)    The following defined terms shall be added to Section 1.01 of the
Existing Credit Agreement in the appropriate alphabetical order:
“New Commitment” has the meaning specified in Section 2.10(d).
“Refinancing Amendment Agreement” means the Amendment Agreement, dated as of May
8, 2017, by and among the Borrower, Holdings, the Administrative Agent and the
Lenders party thereto.
“Refinancing Amendment Effective Date” means May 8, 2017.
“Rolled Commitment” has the meaning specified in Section 2.10(d).
(b)    The definition of “Applicable Rate” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended by:
(i)    replacing clause (a) thereof in its entirety with the text “with respect
to Term B Loans, (A) for Eurocurrency Rate Loans, 2.25% and (B) for Base Rate
Loans, 1.25%”;
(ii)    replacing clause (b) thereof in its entirety with the following text:
“with respect to unused Revolving Credit Commitments and the commitment fee
therefor, (i) until delivery of financial statements for the first full fiscal
quarter of the Borrower ending after the Refinancing Amendment Effective Date,
0.40%, and (ii) thereafter, the percentages per annum set forth in the table
below, based upon the Consolidated First Lien Net Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a):
Pricing Level
 
Consolidated First Lien Net Leverage Ratio
 
Commitment Fee for unused Revolving Credit Commitments
1
 
Greater than 3.00:1.00
 
0.40%
2
 
Greater than 2.00:1.00 but less than or equal to 3:00:1:00
 
0.35%
3
 
Less than or equal to 2.00:1.00
 
0.30%”; and








--------------------------------------------------------------------------------





(iii)    replacing clause (c) thereof in its entirety with the following text:
“with respect to Revolving Credit Loans and Letter of Credit fees (i) prior to
delivery of financial statements for the first full fiscal quarter of the
Borrower ending after the Refinancing Amendment Effective Date, (A) for
Eurocurrency Rate Loans, 2.25%, (B) for Base Rate Loans, 1.25% and (C) for
Letter of Credit fees, 2.25% and (ii) thereafter, the following percentages per
annum set forth in the table below, based upon the Consolidated First Lien Net
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):
Pricing Level
 
Consolidated First Lien Net Leverage Ratio
 
Eurocurrency Rate for Revolving Credit Loans and Letter of Credit fees
 
Base Rate for Revolving Credit Loans
1
 
Greater than 3.00:1.00
 
2.25%
 
1.25%
2
 
Greater than 2.00:1.00 but less than or equal to 3.00:1.00
 
2.00%
 
1.00%
3
 
Equal to or less than 2.00:1.00
 
1.75%
 
0.75%



(c)    The definition of “Eurocurrency Rate” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended by replacing the proviso at the end
of such definition in its entirety with the following text: “provided that the
Eurocurrency Rate will be deemed not to be less than (i) with respect to Term B
Loans, 0.75% per annum (the “LIBOR Floor”) and (ii) with respect to Revolving
Credit Loans, 0.00% per annum.”
(d)    The definition of “Maturity Date” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended by replacing the date “July 31,
2019” in clause (a) thereof with the date “July 31, 2022”.
(e)    Section 1.01 of the Existing Credit Agreement is hereby amended by
deleting the definition of Compliance Event.
(f)    Section 1.11(a) of the Existing Credit Agreement is hereby amended by:
(i)    amending and replacing the text “(it being understood that for purposes
of determining pro forma compliance with Section 7.11, if no Test Period with an
applicable level cited in Section 7.11 has passed, the applicable level shall be
the level for the first Test Period cited in Section 7.11 with an indicated
level)” in such Section with the text “(it being understood that for purposes of
determining pro forma compliance with Section 7.11, if (i) no Test Period with
an applicable level cited in Section 7.11 has passed, the applicable level shall
be the level for the first Test Period cited in Section 7.11 with an indicated
level and (ii) all Test Periods with an applicable level cited in Section 7.11
have passed, the applicable level shall be the level for the last Test Period
cited in Section 7.11 with an indicated level)”; and
(ii)    deleting the last sentence of such Section.
(g)    Section 2.06(a) of the Existing Credit Agreement is hereby amended by
replacing the text “Amendment and Restatement Effective Date” in the last
sentence thereof with the text “Refinancing Amendment Effective Date”.
(h)    Section 2.08(a) of the Existing Credit Agreement is hereby amended and
restated in its entirety with the following text:
“(a)    The Borrower shall repay to the Administrative Agent for the ratable
account of the Term B Lenders (A) on the last Business Day of each March, June,
September and December, commencing with the last Business Day of September,
2017, an aggregate amount equal to 0.25% of the aggregate principal amount of
all Term B Loans (which payments shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.06 and





--------------------------------------------------------------------------------





Section 10.07(n)) and (B) on the Maturity Date for the Term B Loans, the
aggregate principal amount of all Term B Loans outstanding on such date.”
(i)    Section 2.10(b) of the Existing Credit Agreement is hereby amended by
replacing the text “Amendment and Restatement Effective Date” with the text
“Refinancing Amendment Effective Date”.
(j)    Section 2.10(d) of the Existing Credit Agreement is hereby amended and
restated in its entirety with the following text:
“(d) The Borrower agrees to pay on the Refinancing Amendment Effective Date to
each Revolving Credit Lender a closing fee (i) with respect to Other Revolving
Credit Commitments by Existing Lenders (as defined in the Refinancing Amendment
Agreement) in an amount equal to 0.25% of the lesser of (x) such Revolving
Credit Lender’s Revolving Credit Commitments under the Existing Credit Agreement
(as defined in the Refinancing Amendment Agreement) and (y) such Revolving
Credit Lender’s Other Revolving Credit Commitments (such commitment, a “Rolled
Commitment”) and (ii) with respect to Other Revolving Credit Commitments by (A)
Revolving Credit Lenders that were not lenders under the Existing Credit
Agreement or (B) Lenders who were lenders under the Existing Credit Agreement
but only to the extent the Other Revolving Credit Commitment of such Lender
exceed its Rolled Commitment (each, a “New Commitment”), 0.375% of the amount of
such Revolving Credit Lender’s New Commitment. Such closing fees shall be in all
respects fully earned, due and payable on the Refinancing Amendment Effective
Date and non-refundable and non-creditable for any reason whatsoever
thereafter.”


(k)    Subject to the terms and conditions set forth herein and in the Existing
Credit Agreement, on the Effective Date, (i) the term “Term B Loans” and
“Effective Date Term B Loans” shall be deemed to refer to the Other Term Loans
made pursuant to this Agreement, (ii) the term “Revolving Credit Commitment”
shall be deemed to refer to the Other Revolving Credit Commitments made pursuant
to this Agreement, (iii) the term “Revolving Credit Loans” shall be deemed to
include the Other Revolving Credit Loans made pursuant to this Agreement, (iv)
the Refinancing Term Lenders shall have all of the rights and obligations of a
“Term B Lender”, an “Effective Date Term B Lender” and a “Lender” as set forth
therein and (v) the Refinancing Revolving Lenders shall have all of the rights
and obligations of a “Revolving Credit Lender” and a “Lender” as set forth
therein.
(l)    Each Refinancing Lender, by delivering its signature page to this
Agreement, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be approved by
any Agent, the Required Lenders or any other Lenders, as applicable, on the
Effective Date (and after giving effect to the amendment of the Existing Credit
Agreement).
SECTION 3.    Other Amendments to Existing Credit Agreement. Effective
immediately following the transactions contemplated by Sections 1 and 2 hereof:
(a)    the Borrower and the Refinancing Revolving Lenders, which constitute the
Required Facility Lenders, agree that Section 7.11 of the Existing Credit
Agreement is hereby amended by (i) deleting the text “Upon each Compliance
Event,” and capitalizing the word “permit” in the first sentence thereof and
(ii) replacing the table set forth therein with the following table:
Fiscal Year
March 31
June 30
September 30
December 31
2017
N/A
5.00:1.00
5.00:1.00
5.00:1.00
2018
5.00:1.00
4.75:1.00
4.75:1.00
4.75:1.00
2019
4.75:1.00
4.75:1.00
4.75:1.00
4.75:1.00
2020
4.75:1.00
4.50:1.00
4.50:1.00
4.50:1.00
2021
4.50:1.00
4.25:1.00
4.25:1.00
4.25:1.00
2022
4.25:1.00
4.25:1.00
N/A
N/A








--------------------------------------------------------------------------------





(b)    the Borrower and the Refinancing Lenders, which constitute the Required
Lenders, agree that for all purposes under the Amended Credit Agreement
references to the Financial Covenant shall mean the Financial Covenant, as
amended by this Agreement, including for purposes of determining Pro Forma
Compliance with the Financial Covenant as a condition to taking an action under
the Amended Credit Agreement.
SECTION 4.    Conditions Precedent to the Effectiveness of the Agreement
(a)    This Agreement shall become effective on the date when each of the
following conditions precedent shall have been satisfied or waived (the
“Effective Date”):
(i)    The Administrative Agent shall have received from the Borrower a
prepayment notice and a Committed Loan Notice pursuant to the terms of the
Existing Credit Agreement;
(ii)    The Administrative Agent shall have received each of the following, each
dated the Effective Date:
(1)    (i) this Agreement, duly executed by the Borrower, JPMCB in its capacity
as the Administrative Agent and L/C Issuer and the Refinancing Lenders and (ii)
a Term Note and/or Revolving Credit Note, executed by the Borrower in favor of
each Refinancing Lender that has requested a Term Note and/or Revolving Note at
least three (3) Business Days in advance of the Effective Date;
(2)    a written opinion of Ropes & Gray LLP, counsel for the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent;
(3)    certificates of good standings from the applicable secretary of state of
the state of organization of each Loan Party, certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party on the Effective Date;
(4)    the Reaffirmation Agreement, duly executed by each Loan Party in the form
attached hereto as Exhibit A;
(5)    a certificate attesting to the Solvency of the Borrower and its
Restricted Subsidiaries (taken as a whole) on the Effective Date after giving
effect to the transactions contemplated by this Agreement, including the making
of the Other Term Loans and the Other Revolving Credit Loans and the application
of the proceeds therefrom, from the chief financial officer of the Borrower; and
(6)    a certificate of a Responsible Officer of the Borrower certifying as to
the matters specified in Section 5 (Representations and Warranties) and clauses
(a)(iii) and (a)(iv) below;
(iii)    no Default or Event of Default shall exist or would exist after giving
effect to this Agreement, including from the making of the Other Term Loans and
the Other Revolving Credit Loans and the application of the proceeds therefrom;
(iv)    the representations and warranties of each Loan Party set forth in
Article V of the Existing Credit Agreement and in each other Loan Document shall
be true and correct in all material respects on and as of the Effective Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date; provided that any representation and warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates;





--------------------------------------------------------------------------------





(v)    the Borrower shall have paid: (i) all amounts referred to in Section 6
(Fees and Expenses) of this Agreement that have been invoiced to the Borrower at
least three (3) Business Days prior to the Effective Date (or as otherwise
reasonably agreed by the Borrower), and (ii) to each Refinancing Lender, the
closing fee set forth in Section 2.10(d) of the Existing Credit Agreement, as
amended by Section 2(g) above; and
(vi)    the Borrower shall have provided to the Administrative Agent at least
three (3) days prior to the Effective Date (or such shorter period as the
Administrative Agent may agree in its sole discretion), all documentation and
other information about the Borrower and the Guarantors required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act, that has been requested by the Administrative Agent
at least six (6) Business Days prior to the Effective Date.
The Administrative Agent shall notify the Borrower, the Existing Lenders and the
Refinancing Lenders of the Effective Date and such notice shall be conclusive
and binding.
SECTION 5.    Representations and Warranties
On and as of the Effective Date, the Borrower hereby represents and warrants
that (a) this Agreement has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, subject to Debtor
Relief Laws and general principles of equity (whether considered in a proceeding
in equity or law) and an implied covenant of good faith and fair dealing, and
the Existing Credit Agreement (as amended by this Agreement) constitutes the
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, subject to Debtor Relief Laws and general
principles of equity (whether considered in a proceeding in equity or law) and
an implied covenant of good faith and fair dealing, (b) no Default or Event of
Default shall exist or would exist after giving effect to this Agreement,
including from the making of the Other Term Loans and the Other Revolving Credit
Loans on the date hereof and the application of the proceeds therefrom.
SECTION 6.    Fees and Expenses
The Borrower shall pay (a) in accordance with the terms of Section 10.04 of the
Existing Credit Agreement all costs and expenses of the Administrative Agent in
connection with the preparation, negotiation, syndication, execution and
delivery of this Agreement (including, without limitation, the reasonable fees
and out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto) and (b) any other fees separately agreed between the Borrower and any
of the Arrangers.
SECTION 7.    Reallocation and Reference to the Effect on the Loan Documents
(a)    As of the Effective Date, (i) each reference in the Existing Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Amended Credit
Agreement, (ii) each Person executing this Agreement in its capacity as an
Refinancing Term Lender shall become a “Lender”, a “Term Lender” and a “Term B
Lender” under the Existing Credit Agreement for all purposes of the Existing
Credit Agreement and the other Loan Documents and shall be bound by the
provisions of the Existing Credit Agreement (as amended by this Agreement) as a
Lender holding Term B Loans, (iii) each Person executing this Agreement in its
capacity as an Refinancing Revolving Lender shall become a “Lender” and a
“Revolving Credit Lender” under the Existing Credit Agreement for all purposes
of the Existing Credit Agreement and the other Loan Documents and shall be bound
by the provisions of the Existing Credit Agreement (as amended by this
Agreement) as a Lender holding Revolving Credit Commitments and Revolving Credit
Loans.
(b)    The Borrower hereby reaffirms all its liens and other obligations granted
or incurred pursuant to the Loan Documents, all of which liens and obligations
shall remain in full force and effect (as amended and otherwise expressly
modified by this Agreement).





--------------------------------------------------------------------------------





(c)    Except as expressly amended hereby or specifically waived above, all of
the terms and provisions of the Loan Documents are and shall remain in full
force and effect and are hereby ratified and confirmed.
(d)    The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver or amendment of any other provision of any of
the Loan Documents or for any purpose except as expressly set forth herein.
(e)    This Agreement is a Loan Document.
SECTION 8.    Execution in Counterparts
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed counterpart by telecopy, .pdf or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
SECTION 9.    FATCA Treatment
For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, the Borrower and the Administrative Agent shall treat
(and the Refinancing Lenders hereby authorize the Administrative Agent to treat)
the Other Term Loans, Other Revolving Credit Loans and Other Revolving Credit
Commitments as not qualifying as a "grandfathered obligation" within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).
SECTION 10.    Governing Law
This Agreement shall be governed by and construed in accordance with the law of
the State of New York.
SECTION 11.    Section Titles
The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error.
SECTION 12.    Notices
All communications and notices hereunder shall be given as provided in the
Existing Credit Agreement.
SECTION 13.    Severability
In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
SECTION 14.    Successors
The terms of this Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns
permitted by the Existing Credit Agreement.





--------------------------------------------------------------------------------





SECTION 15.    Waiver of Jury Trial
EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 15
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.




[SIGNATURE PAGES FOLLOW]







--------------------------------------------------------------------------------











In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their respective officers, as of the date first written above.


Signature Pages on file with the Administrative Agent






















































































[By executing this signature page, the signing institution agrees to “cashless
roll” treatment of its existing Term Loans pursuant to Section 1(d) of the
Amendment Agreement.]





--------------------------------------------------------------------------------





SCHEDULE 1
Commitments
Other Term Loans
On file with the Administrative Agent





--------------------------------------------------------------------------------





SCHEDULE 2
Commitments
Other Revolving Credit Loans
On file with the Administrative Agent





--------------------------------------------------------------------------------





Exhibit A
REAFFIRMATION AGREEMENT




Each of the undersigned hereby acknowledges the terms of the Amendment
Agreement, dated as of the date hereof (the “Agreement”), which amends the
Credit Agreement, dated as of January 30, 2013 (as amended and restated as of
November 7, 2016, the “Existing Credit Agreement” and, as amended by the
Agreement, the “Amended Credit Agreement”; capitalized terms not otherwise
defined herein shall have the meaning ascribed to them in the Existing Credit
Agreement), by and among the Borrower, BRIGHT HORIZONS CAPITAL CORP., a Delaware
corporation (“Holdings”), JPMORGAN CHASE BANK, N.A., as Administrative Agent and
L/C Issuer, the Lenders and the other parties party thereto from time to time)
and consents to the terms of the Agreement, including the transactions
contemplated thereby, and the Amended Credit Agreement and the transactions
contemplated thereby. Each of the undersigned hereby further (a) affirms and
confirms its respective guarantees, obligations, liabilities and liens granted
or incurred by it under the Loan Documents and (b) agrees that, notwithstanding
the effectiveness of the Agreement and the transactions contemplated thereby,
each such guarantees, obligations, liabilities and liens shall continue to be in
full force and effect in accordance with the terms thereof.
This acknowledgment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are attached to the same
document. Delivery of an executed counterpart by telecopy, .pdf or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this consent.
The terms of the Agreement shall be binding upon, and shall inure to the benefit
of, the parties hereto and their respective successors and assigns.
This acknowledgment shall be governed by and construed in accordance with the
law of the State of New York.
This acknowledgment is a Loan Document.
Dated as of May 8, 2017.
[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------





















Acknowledged and agreed as of the date of the Agreement:
BRIGHT HORIZONS FAMILY SOLUTIONS LLC
BRIGHT HORIZONS CAPITAL CORP.
BRIGHT HORIZONS LLC
BRIGHT HORIZONS CHILDREN’S CENTERS LLC
CORPORATEFAMILY SOLUTIONS LLC
RESOURCES IN ACTIVE LEARNING
HILDEBRANDT LEARNING CENTERS, LLC


By:
 
 
 
Name:
 
 
 
Title:
 






